DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 18 is objected to because of the following informalities:  seemingly wrong dependency. Claim 18 is currently dependent on claim 12.  However, it appears that claim 18 is intended to be dependent on independent claim 13 instead.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 12-15, 17, 22-25, 27 and 30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Peng (US 2022/0046730).
	Peng discloses the following features.
	Regarding claim 1, an apparatus for wireless communication of a UE (see first terminal device in Fig. 1 and Fig. 11, paragraph [0077] and throughout the reference), comprising:
	a memory (see memory 1302 in Fig. 11); and
	at least one processor (see processor 1301 in Fig. 11) coupled to the memory and configured to:
transmit, to a base station (see “access network device…base transceiver station…(eNB)” recited in paragraph [0066]), a scheduling request (see “resource request information” recited in paragraph [0076]) or a PRACH associated with a scheduling type indication that indicates a DG (see “the first terminal device may further request dynamic scheduling in a manner of reporting the BSR” recited in paragraph [0078]) or a CG (see “request the access network device to generate a semi-persistent scheduling (SPS) configuration or a configured grant (CG) resource for the first terminal device” recited in paragraph [0077]); and 
receive a response from the base station (see step S204 in Fig. 2 or similarly in Fig. 3-9 wherein the First terminal device receives the resource indication information from the access network device).

Regarding claim 2, wherein the scheduling type indication is coded in the SR or the PRACH (see paragraphs [0076]-[0078], wherein “resource request information”, which may be considered as a scheduling request, is sent to the access network device; paragraph [0077] shows that such request may be a request for CG resource and paragraph [0078] shows that the request may be a request for dynamic scheduling; whether the request is for the CG or the DG must then be coded in the resource request information in order to distinguish which type of resource is being requested).

Regarding claim 3, wherein the scheduling type indication is coded in one or more information bits (see paragraphs [0076]-[0078], wherein “resource request information”, which may be considered as a scheduling request, is sent to the access network device; paragraph [0077] shows that such request may be a request for CG resource and paragraph [0078] shows that the request may be a request for dynamic scheduling; whether the request is for the CG or the DG must then be coded in the resource request information in order to distinguish which type of resource is being requested; and since digital communication is used in communication systems (such as those (5G, NR, etc.)) shown in paragraph [0065], the “resource request information” must be coded using digital bits and be consisted of information bits).

Regarding claim 5, wherein the scheduling type indication further includes one or more of: a CG configuration index, a number of CG occasions or slots, one or more resource blocks for the DG or the CG, a modulation and coding scheme for the DG or the CG, a number of repetitions for the DG or the CG, a BSR (see “buffer status report (BSR)” recited in paragraph [0078]), a PHR, or a spatial relation.

Regarding claim 12, a transceiver coupled to the at least one processor (see transmitter 1304 and receiver 1303 in Fig. 11).

Regarding claim 13, an apparatus for wireless communication of a base station (see “access network device…base transceiver station…(eNB)” recited in paragraph [0066]), comprising: 
a memory (see memory 1502 in Fig. 13); and
at least one processor (see processor 1501 in Fig. 13) coupled to the memory and configured to:
receive, from a UE (see first terminal device in Fig. 1 and Fig. 11, paragraph [0077] and throughout the reference), a scheduling request (see “resource request information” recited in paragraph [0076]) or a PRACH associated with a scheduling type indication that indicates a DG (see “the first terminal device may further request dynamic scheduling in a manner of reporting the BSR” recited in paragraph [0078]) or a CG (see “request the access network device to generate a semi-persistent scheduling (SPS) configuration or a configured grant (CG) resource for the first terminal device” recited in paragraph [0077]); and
transmit a response to the UE (see step S204 in Fig. 2 or similarly in Fig. 3-9 wherein the First terminal device receives the resource indication information from the access network device).

Regarding claim 14, wherein the scheduling type indication is coded in the SR or the PRACH (see paragraphs [0076]-[0078], wherein “resource request information”, which may be considered as a scheduling request, is sent to the access network device; paragraph [0077] shows that such request may be a request for CG resource and paragraph [0078] shows that the request may be a request for dynamic scheduling; whether the request is for the CG or the DG must then be coded in the resource request information in order to distinguish which type of resource is being requested).

Regarding claim 15, wherein the scheduling type indication is coded in one or more information bits (see paragraphs [0076]-[0078], wherein “resource request information”, which may be considered as a scheduling request, is sent to the access network device; paragraph [0077] shows that such request may be a request for CG resource and paragraph [0078] shows that the request may be a request for dynamic scheduling; whether the request is for the CG or the DG must then be coded in the resource request information in order to distinguish which type of resource is being requested; and since digital communication is used in communication systems (such as those (5G, NR, etc.)) shown in paragraph [0065], the “resource request information” must be coded using digital bits and be consisted of information bits).

Regarding claim 17, wherein the scheduling type indication further includes one or more of: a CG configuration index, a number of CG occasions or slots, one or more resource blocks for the DG or the CG, a modulation and coding scheme for the DG or the CG, a number of repetitions for the DG or the CG, a BSR (see “buffer status report (BSR)” recited in paragraph [0078]), a PHR, or a spatial relation.

Regarding claim 22, a transceiver coupled to the at least one processor (see transmitter 1504 and receiver 1503 in Fig. 13).

	Regarding claim 23. A method of wireless communication of a UE (see first terminal device in Fig. 1 and Fig. 11, paragraph [0077] and throughout the reference), comprising:
	transmitting, to a base station (see “access network device…base transceiver station…(eNB)” recited in paragraph [0066]), a scheduling request (see “resource request information” recited in paragraph [0076]) or a PRACH associated with a scheduling type indication that indicates a DG (see “the first terminal device may further request dynamic scheduling in a manner of reporting the BSR” recited in paragraph [0078]) or a CG (see “request the access network device to generate a semi-persistent scheduling (SPS) configuration or a configured grant (CG) resource for the first terminal device” recited in paragraph [0077]); and 
receiving a response from the base station (see step S204 in Fig. 2 or similarly in Fig. 3-9 wherein the First terminal device receives the resource indication information from the access network device).

Regarding claim 24, wherein the scheduling type indication is coded in the SR or the PRACH (see paragraphs [0076]-[0078], wherein “resource request information”, which may be considered as a scheduling request, is sent to the access network device; paragraph [0077] shows that such request may be a request for CG resource and paragraph [0078] shows that the request may be a request for dynamic scheduling; whether the request is for the CG or the DG must then be coded in the resource request information in order to distinguish which type of resource is being requested).

Regarding claim 25, wherein the scheduling type indication is coded in one or more information bits (see paragraphs [0076]-[0078], wherein “resource request information”, which may be considered as a scheduling request, is sent to the access network device; paragraph [0077] shows that such request may be a request for CG resource and paragraph [0078] shows that the request may be a request for dynamic scheduling; whether the request is for the CG or the DG must then be coded in the resource request information in order to distinguish which type of resource is being requested; and since digital communication is used in communication systems (such as those (5G, NR, etc.)) shown in paragraph [0065], the “resource request information” must be coded using digital bits and be consisted of information bits).

Regarding claim 27, wherein the scheduling type indication further includes one or more of: a CG configuration index, a number of CG occasions or slots, one or more resource blocks for the DG or the CG, a modulation and coding scheme for the DG or the CG, a number of repetitions for the DG or the CG, a BSR (see “buffer status report (BSR)” recited in paragraph [0078]), a PHR, or a spatial relation.

Regarding claim 30, a method of wireless communication of a base station (see “access network device…base transceiver station…(eNB)” recited in paragraph [0066]), comprising: 
receiving, from a UE (see first terminal device in Fig. 1 and Fig. 11, paragraph [0077] and throughout the reference), a scheduling request (see “resource request information” recited in paragraph [0076]) or a PRACH associated with a scheduling type indication that indicates a DG (see “the first terminal device may further request dynamic scheduling in a manner of reporting the BSR” recited in paragraph [0078]) or a CG (see “request the access network device to generate a semi-persistent scheduling (SPS) configuration or a configured grant (CG) resource for the first terminal device” recited in paragraph [0077]); and
transmitting a response to the UE (see step S204 in Fig. 2 or similarly in Fig. 3-9 wherein the First terminal device receives the resource indication information from the access network device).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4, 16 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claims 3, 13 and 25 above, and further in view of Li (US 2021/0329658) .
Peng discloses the features as shown above.
Peng does not disclose the following features: regarding claims 4 and 26, wherein the scheduling type indication is indicated by transmitting the SR or the PRACH in configured PUCCH or PRACH resources; regarding claim 16, wherein the scheduling type is received by receiving the SR or the PRACH in configured PUSCCH resources or PRACH resources.
Li discloses the following features.
Regarding claims 4 and 26, wherein the scheduling type indication is indicated by transmitting the SR or the PRACH in configured PUCCH or PRACH resources (see “As an illustrative example, a network node (e.g., BS or gNB) may allocate a PUCCH (physical uplink control channel) resource to a UE for sending a scheduling request (SR) (or other uplink control information) to the network node” recited in paragraph [0042], it would have been obvious to send the scheduling request, or resource request information of Peng’s invention using the PUCCH based on Li’s teaching).
Regarding claim 16, wherein the scheduling type is received by receiving the SR or the PRACH in configured PUSCCH resources or PRACH resources (see “As an illustrative example, a network node (e.g., BS or gNB) may allocate a PUCCH (physical uplink control channel) resource to a UE for sending a scheduling request (SR) (or other uplink control information) to the network node” recited in paragraph [0042], it would have been obvious to send the scheduling request, or resource request information of Peng’s invention using the PUCCH based on Li’s teaching).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Peng using features, as taught by Li, in order to send scheduling request or other uplink control information to the network node (see paragraph [0042] of Li).

Claim(s) 6-7, 18-19 and 28-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng as applied to claims 1, 12 and 23 above, and further in view of Kim (US 11,166,302).
Peng discloses the features as shown above.
Peng does not disclose the following features: regarding claims 6 and 28, receive an SR configuration or a PRACH configuration, wherein the SR or the PRACH associated with the scheduling type indication is based on the SR configuration or the PRACH configuration; regarding claims 7 and 29, wherein the SR configuration or the PRACH configuration comprises a number of repetitions or a PRACH format; regarding claim 18, transmit an SR configuration or a PRACH configuration, wherein the SR or the PRACH associated with the scheduling type indication is based on the SR configuration or the PRACH configuration; regarding claim 19, wherein the SR configuration or the PRACH configuration comprises a number of repetitions or a PRACH format.
Kim discloses the following features.
Regarding claims 6 and 28, receive an SR configuration or a PRACH configuration (see “eNB 405 includes the number of repeated SR transmissions in SR configuration information and provides to UE 400” recited in column 12, lines 44-46), wherein the SR or the PRACH associated with the scheduling type indication is based on the SR configuration or the PRACH configuration  (see “The UE 400 may determine the number of repeated transmissions of SR necessary as per a predetermined rule and may repeatedly transmit SR to the eNB” recited in column 12, lines 38-43).
Regarding claims 7 and 29, wherein the SR configuration or the PRACH configuration comprises a number of repetitions (see “eNB 405 includes the number of repeated SR transmissions in SR configuration information and provides to UE 400” recited in column 12, lines 44-46) or a PRACH format.
Regarding claim 18, transmit an SR configuration or a PRACH configuration (see “eNB 405 includes the number of repeated SR transmissions in SR configuration information and provides to UE 400” recited in column 12, lines 44-46), wherein the SR or the PRACH associated with the scheduling type indication is based on the SR configuration or the PRACH configuration  (see “The UE 400 may determine the number of repeated transmissions of SR necessary as per a predetermined rule and may repeatedly transmit SR to the eNB” recited in column 12, lines 38-43).
Regarding claim 19, wherein the SR configuration or the PRACH configuration comprises a number of repetitions (see “eNB 405 includes the number of repeated SR transmissions in SR configuration information and provides to UE 400” recited in column 12, lines 44-46) or a PRACH format
It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Peng using features, as taught by Kim, in order to expand communication service coverage (see column 12, lines 33-43 of Kim).

Allowable Subject Matter
Claims 8-11 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no reasonable combination of prior art references is found to disclose all of the claimed features, as a whole, as presented in claims 8-11 and 20-21.  Closest prior arts include the above cited prior arts.  Other relevant prior art include Moon (US 2020/0383095, i.e. paragraph [0118]), which discloses a UE being configured with configured grant resources that may transmit scheduling request to obtain dynamic grant resources.  Above cited reference, Li, also discloses a UE transmitting a scheduling request to an network node and obtain a configured grant or dynamic grant from the network node (paragraph [0042]).  However, none of these prior arts disclose the claimed features currently presented in claims 8-11 and 20-21.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/           Primary Examiner, Art Unit 2473